REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed. 
Regarding the claims 1-15 rejected under USC 103 in the Non-Final Rejection filed on 5-25-2021, based on the prior art of record and the Examiner’s updated search, the Examiner has determined that most relevant prior art is Filias (US Publication No. 2015/0170527) and Ishihara (US Publication No. 2010/0286851). Filias teaches selectively excluding specific alarms in a consolidated warning, as seen in at least para.[0041]. Ishihara teaches automatically reducing specific alerts based on an aircraft approach to a runway, as seen in at least para.[0017].
However, both Filias and Ishihara do not anticipate, either alone or in combination with any other prior art, the claim limitations of claim 1: “a deactivation software module configured to deactivate at least some of the alarm generators, the deactivation software module being configured to be implemented during a search and rescue mission conducted by the aircraft; 
and an auxiliary alarm generator configured to emit a ground proximity alarm as a function of a safety height selected for the search and rescue mission when the deactivation software module is implemented, 
the deactivation software module being configured to remain in an idle configuration in which the alarm generators of the plurality of alarm generators are active and in which the auxiliary alarm generator is inactive, in a normal piloting mode and being configured to be implemented in a search and rescue mission mode to deactivate at least one of the plurality of alarm generators and to activate, in place of the deactivated alarm generator, the auxiliary alarm generator”, 
the claim limitations of claim 12: “a deactivation software module configured to deactivate at least some of the alarm generators, the deactivation software module being configured to be implemented during a search and rescue mission conducted by the aircraft; 
and an auxiliary alarm generator configured to emit a ground proximity alarm as a function of a safety height selected for the search and rescue mission when the deactivation software module is implemented, 
the deactivation software module being configured to remain in an idle configuration in which the alarm generators of the plurality of alarm generators are active and in which the auxiliary alarm generator is inactive, in the normal piloting mode and being configured to be implemented in the search and rescue mission mode to deactivate at least one of the plurality of alarm generators and to activate, in place of the deactivated alarm generator, the auxiliary alarm generator”,  
and the claim limitations of claim 13: “a deactivation software module configured to deactivate at least some of the alarm generators, the deactivation software module being configured to be implemented during a search and rescue mission conducted by the aircraft; 
and an auxiliary alarm generator configured to emit a ground proximity alarm as a function of a safety height selected for the search and rescue mission when the deactivation software module is implemented, 
the deactivation software module being configured to remain in an idle configuration in which the alarm generators of the plurality of alarm generators are active and in which the auxiliary alarm generator is inactive, in the normal piloting mode and being configured to be implemented in a search and rescue mission mode to deactivate at least one of the plurality of alarm generators and to activate, in place of the deactivated alarm generator, the auxiliary alarm generator”. 
While Filias teaches selectively excluding specific alarms in a consolidated warning, Filias does not anticipate or render obvious deactivating a set of alarms and immediately activating an auxiliary alarm based on the deactivation of the set of alarms. Additionally, Ishihara does not cure the deficiencies of Filias. While Ishihara does teach selectively reducing specific alerts based on the 
Furthermore, there is no clear motivation to combine the references to teach the claimed invention as a whole, wherein the prior art of record fails to disclose any motivation to combine the references in order to achieve the claimed invention.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665